Citation Nr: 9930996	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-33 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to nonservice-connected disability pension 
benefits, including entitlement to special monthly pension 
for housebound status or the need for regular aid and 
attendance.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes correspondence dated in February 1999 raised 
a claim for entitlement to service connection for an ear 
problem.  As this matter has not been previously adjudicated, 
it is referred to the RO for appropriate action.

The issue of entitlement to nonservice-connected disability 
pension benefits is addressed in a remand order at the end of 
this decision.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating that his depression is due to an injury or 
disease incurred in, or aggravated by, active service.

2.  The veteran has not provided competent medical evidence 
demonstrating a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for depression.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection can be 
granted for certain chronic diseases, including psychoses, if 
they become manifest to a degree of 10 percent or more within 
one year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Depression

In this case, the veteran's service medical records are 
negative for complaint or treatment for any psychiatric 
disorders.  A January 1969 separation examination found a 
normal clinical psychiatric evaluation.  Post-service medical 
records include a November 1993 clinical evaluation which 
reported a diagnosis of major depression, single episode, 
severe with psychotic features.  It was noted the veteran's 
depression was secondary to a diagnosis of diabetes.  A 
November 1996 VA psychiatric evaluation included a diagnosis 
of chronic depression, possibly due to his wife's illness as 
well as his own physical health.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran's depression is due to an injury or 
disease incurred in, or aggravated by, active service.  In 
fact, the medical evidence of record relates the present 
disorder to events unrelated to active service.  The Board 
also notes there is no evidence of psychosis onset within one 
year of the veteran's discharge from service to warrant a 
presumption of service connection.

The only evidence of depression related to active service are 
the opinions of the veteran and his spouse.  While they are 
competent to testify as to symptoms the veteran experiences, 
they are not competent to provide a medical opinion because 
this requires specialized medical knowledge.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for depression.  See 38 U.S.C.A. 
§ 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

PTSD

A well-grounded claim for entitlement to service connection 
for PTSD requires three elements: (1) a current diagnosis of 
PTSD, (2) supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

Recently, the regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in VA law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  Although the RO did not 
readjudicate the veteran's claim subsequent to this 
amendment, the changes are in accordance with Court precedent 
opinions, including the Cohen decision, and the Board finds 
he is not prejudiced by appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this case, no medical evidence has been submitted which 
demonstrates a current diagnosis of PTSD.  In fact, the 
November 1996 VA examiner found no present symptoms of PTSD.  
Although a November 1993 private psychiatric evaluation 
included a diagnosis of PTSD in past, by history, the report 
did not indicate a present diagnosis of PTSD.  In addition, 
the Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995). 

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has PTSD as a result of events 
during active service.  The Board notes that in the absence 
of proof of a present disability there can be no valid claim.  
See Brammer, 3 Vet. App. at 225.

The only evidence of a current diagnosis of PTSD are the 
opinions of the veteran and his spouse, which are not 
competent to establish service connection.  See Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494; Savage, 10 
Vet. App. at 497.  Therefore, the Board finds the veteran has 
not submitted evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a).

The Board also finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  See McKnight, 131 F.3d 1483; 
Epps, 9 Vet. App. at 344.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for PTSD is denied.


REMAND

As to the issue of entitlement to nonservice-connected 
disability pension benefits, including entitlement to special 
monthly pension for housebound status or the need for regular 
aid and attendance, the Board finds additional development is 
required for an adequate determination.  The Board notes the 
record does not reflect the RO considered all of the 
veteran's claimed disabilities in the previous determination, 
assigning separate evaluations for each disability 
identified.  The November 1996 VA physical examination noted 
cerumen in the ears, but did not discuss the extent of the 
disability or include audiometric findings.  The veteran 
claims that his ear problems are disabling.

VA law provides that a permanently and totally disabled 
veteran who served for at least 90 days during a period of 
war and whose nonservice-connected disabilities are not the 
result of the veteran's own willful misconduct is entitled to 
a disability pension.  38 U.S.C.A. § 1521(a) (West 1991).

Entitlement to a total disability pension may be established 
if a veteran demonstrates a permanent impairment so severe as 
to render an "average person" incapable of following a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991).  Under this analysis each of the veteran's 
disabilities are rated under the applicable diagnostic code 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The ratings then are combined and if the combined schedular 
evaluation of 100 percent is permanent and total then 
disability pension may be granted.  See 38 C.F.R. §§ 3.340, 
4.15 (1999); See also Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).

Additionally, a veteran who demonstrates permanent loss of 
the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, who becomes permanently 
helpless or bedridden, or who demonstrates certain 
congenital, developmental, hereditary or other familial 
conditions and disabilities requiring indefinite 
hospitalization may be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. §§ 3.342, 4.15 
(1998).

A veteran may also establish permanent and total disability 
without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17 (1999).  This analysis contemplates a more 
individualized (as distinguished from "average person") 
review of the severity and effect of each of a veteran's 
disabilities.  A finding of permanent and total disability 
under this analysis requires a veteran with a single 
disability to have a disability rating of at least 60 
percent.  A veteran with two or more disabilities must have a 
combined disability rating of at least 70 percent, with at 
least one disability rated a minimum of 40 percent.  A 
veteran found to be permanently and totally disabled under 
this standard is entitled to a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(1999). 

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(1999).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and severity of any ear 
disability.  All pertinent complaints or 
symptoms having a medical cause should be 
covered by a definite diagnosis.  All 
indicated diagnostic tests and 
procedures, including audiometric 
testing, should be accomplished.  All 
disability should be evaluated in 
relation to its history, with emphasis 
upon the limitation of activity, to 
include employability, imposed by the 
disorder in light of the whole recorded 
history.  The claims folder should be 
made available to the examiner prior to 
the examination.

2.  The RO should re-adjudicate the issue 
of entitlement to nonservice-connected 
disability pension benefits, including 
entitlement to special monthly pension 
for house bound and aid and attendance.  
In brief, the RO should make a new rating 
decision which clearly identifies each 
disability and assigns a specific 
percentage rating for each disability 
under a specific diagnostic code; and the 
RO should apply both the objective 
("average person") and subjective 
("unemployability") tests when deciding 
whether the veteran is permanently and 
totally disabled.  All applicable laws 
and regulations should be considered, 
including 38 C.F.R. §§ 3.321(b), 3.340, 
4.15 (1999), Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992).  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, which 
should set forth an explanation of the 
RO's latest deliberations under the 
"average person" and "unemployability" 
standards.  This supplemental statement 
of the case should also contain the 
schedular criteria under which an 
additional disabilities has been 
evaluated.  The veteran and his 
representative should be provided with a 
reasonable period of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals






